REVISED
                    United States Court of Appeals,

                                Fifth Circuit.

                                 No. 97-50021.

               Byron L. TAYLOR, Plaintiff-Appellant,

                                        v.

   UNITED STATES TREASURY DEPARTMENT, Internal Revenue Service,
Defendant-Appellee.

                                Nov. 12, 1997.

Appeal from the United States District Court for the Western
District of Texas.

Before KING and JONES, Circuit Judges, and WERLEIN,* District
Judge.

      PER CURIAM:

      Plaintiff-appellant       Byron      L.   Taylor      appeals   the    district

court's   dismissal       of   his   claims      for     injunctive    relief     and

declaratory judgment against defendant-appellee the United States

Department of the Treasury, Internal Revenue Service.                       We affirm

the   dismissal,    but    remand    for     entry     of   a   modified     judgment

dismissing Taylor's Privacy Act claims without prejudice.
                                 I. BACKGROUND

      This case arises out of the Internal Revenue Service's ("IRS")

denial of a series of requests for information made by Taylor under

the Freedom of Information Act ("FOIA"), 5 U.S.C. § 552, and the

Privacy Act of 1974, 5 U.S.C. § 552a.



      *
     District Judge of the Southern District of Texas, sitting by
designation.

                                        1
     In a letter to the IRS Compliance Center in Austin, Texas

dated September 14, 1995, Taylor requested a number of documents

pertaining to his tax liability from 1984 through 1987 under the

FOIA and the Privacy Act. Taylor identified the documents requested

by tax period, transaction code, document locator number, and,

where applicable, date.   Taylor also requested that the IRS send

him copies of documents fitting the following descriptions if they

were not included among the specific documents that he listed:

     (1) "all documents, letters, notices, etc., and all supporting
     documents which activated the CAF (Centralized Authority File)
     code on [Taylor's] IMF Transcript Specific for the tax periods
     1984, 1985, 1986, and 1987;"

     (2) "all documents and supporting documents which constitute
     the summary record of assessment for [Taylor];" and

     (3) "any documents which indicate the mailing address of
     [Taylor] to be 1900 Simler Ave., Box 7038, Big Spring, Texas
     79720-7701."

The IRS replied with a letter dated September 26, 1995 stating that

Taylor's request could not be honored under the FOIA because it did

not comport with regulatory requirements promulgated under the

FOIA. The IRS's letter advised that a proper FOIA request must

include, among other things, proof of the requester's identity, the

requester's social security number, and a firm commitment to pay

search and copy costs.

     Taylor resubmitted his request by way of a letter dated

September 28, 1995, this time including his social security number.

The IRS responded in a letter dated November 7, 1995, which stated

that Taylor's request still failed to meet regulatory requirements

under the FOIA because it lacked proof of the requester's identity


                                2
and a firm commitment to pay search and copy costs.          The IRS's

letter also stated that Taylor had failed to pay $187 in search

fees associated with an unrelated FOIA request that Taylor made on

June 18, 1995, and that subsequent requests would not be processed

until receipt of the search fees for the previous request.

     In a letter dated November 10, 1995 that incorporated his

September 28, 1995 request by reference, Taylor provided proof of

his identity and a "firm promise to pay all costs for locating and

duplicating   the   requested   records."   The   letter   also   voiced

Taylor's objection to the IRS's refusal to process his September 28

request on the basis of his refusal to prepay fees for his June 18

request.   In a letter dated December 4, 1995, the IRS responded

that it had expended six hours searching for the records identified

in Taylor's September 28 request, and that it would provide Taylor

with copies of the requested documents upon receipt of $68 in

search fees. The IRS indicated that search fees were calculated at

a rate of "$17.00 for each hour or fraction thereof, and the first

2 hours [were] furnished at no charge."

     In a letter dated December 15, 1995, Taylor responded to the

IRS's December 4 letter, claiming that no statutory authority

existed for requiring him to prepay search fees and complaining

that the search fees he was being charged were too high.          Taylor

indicated that, if the IRS "insist[ed] on assessing these excessive

charges," he intended to appeal the amount of the search fees.        In

a letter dated January 25, 1996, the IRS responded that § 531 of

subsection 1272 of the Internal Revenue Manual required prepayment


                                   3
of applicable fees prior to release of records, and that § 553 of

the same subsection established the search fee rate of $17.00 per

hour or fraction thereof.     The IRS also indicated that 31 C.F.R. §

1.7(f)(2) and (g)(2)(i) provided regulatory authority for the

prepayment requirement and the search fee rate charged.

     Taylor appealed the IRS's refusal to provide him with copies

of the requested records without prepayment of search fees to the

IRS in Washington, D.C. Taylor argued that (1) the IRS may require

prepayment of search fees associated with a FOIA request only when

the costs associated with a request exceed $250.00, and (2) search

fees may not be charged on Privacy Act requests.             The IRS denied

this appeal.

     Taylor    commenced   this   suit   on   May   20,   1996,   seeking   an

injunction compelling the IRS to produce the requested records,

declaratory judgment,1 and attorney's fees, and he subsequently

filed a motion for summary judgment.          The IRS's response to the


        1
         Taylor's complaint requested          that   the   court   enter   a
declaratory judgment establishing that

1) his request was proper under FOIA and the Privacy Act;

2) he has a right of access to all of the documents that he
     requested under the Privacy Act;

3) the documents that he requested are not excepted from disclosure
     under the Privacy Act;

4) the IRS was entitled to charge him only for copy fees under the
     Privacy Act;

5) he has exhausted all of his administrative remedies;             and

6) the district court has jurisdiction to order production of the
     requested documents.

                                     4
motion for summary judgment also contained a motion to dismiss.

The district court denied Taylor's motion for summary judgment and

granted the IRS's motion to dismiss, in part on the ground that the

court lacked subject matter jurisdiction over Taylor's Privacy Act

claims because Taylor had failed to exhaust his administrative

remedies.2   Taylor filed a timely notice of appeal.

                             II. DISCUSSION

      The district court concluded that it lacked subject matter

jurisdiction over Taylor's claims under the Privacy Act because

Taylor had failed to exhaust his administrative remedies by making

a proper request under the Act. On this basis, the court dismissed

those claims with prejudice. Taylor contends that he made a proper

request    under   the   Privacy   Act,   and      thus   exhausted   his

administrative remedies.     In the alternative, he argues that the

IRS   is   estopped   from   arguing   that   he    failed   to   exhaust

administrative remedies because it never informed him of any

deficiency in the form of his Privacy Act request.

      We conclude that the district court correctly held that Taylor

      2
      The district court dismissed Taylor's FOIA claim under Rule
12(b)(6) of the Federal Rules of Civil Procedure on the ground that
the IRS possessed regulatory authority to require that Taylor pay
search fees prior to the IRS's releasing the requested records to
him. Taylor does not challenge the district court's disposition of
his claim under the FOIA.

           The district court did not expressly state the basis
      under the Federal Rules of Civil Procedure for its dismissal
      of Taylor's claims under the Privacy Act. However, the IRS's
      motion to dismiss requested dismissal pursuant to Rule
      12(b)(1) for want of subject matter jurisdiction. Because the
      district court stated that it lacked jurisdiction over
      Taylor's Privacy Act claims, we conclude that it predicated
      this portion of its order of dismissal on Rule 12(b)(1).

                                   5
failed    to   exhaust   his   administrative   remedies,   but   erred   in

concluding that Taylor's failure to exhaust administrative remedies

divested it of jurisdiction over his claims. However, the district

court nonetheless properly dismissed Taylor's claim because he has

failed to state a claim upon which relief can be granted.                 We

address in turn the distinct issues of exhaustion, jurisdiction,

and the propriety of dismissal on alternative grounds.

                                A. Exhaustion

         The district court concluded that Taylor failed to make a

proper request under the Privacy Act because his request did not

comport with applicable regulatory requirements. Specifically, the

court concluded that Taylor's Privacy Act request failed to comply

with 31 C.F.R. § 1.26(d)(1)(iii), which requires that a request for

records under the Privacy Act

     [g]ive the name of the system or subsystem or categories of
     records to which access is sought, as specified in the
     "Privacy Act Issuances" published by the Office of the Federal
     Register and referenced in the appendices to this subpart[.]

31 C.F.R. § 1.26(d)(1)(iii).3         The IRS also argues that Taylor

    3
     Some question exists as to whether § 1.26(d)(1)(iii) actually
applies to a request for access to records, such as the one made by
Taylor. Section 1.26(d)(1)(iii) is one of several requirements
with which a request for notification that a particular record does
or does not exist must comply.          Section 1.26(d)(2) lists
requirements with which a request for access to records must comply
"in addition to complying with paragraph (a)(1)(i) through (vi) of
this section." 31 C.F.R. § 1.26(d)(2). Section 1.26(a), however,
contains no subparts.     Section 1.26(d)(1), on the other hand,
contains subparts labeled (i) through (vi). We are of the opinion,
therefore, that the reference to (a)(1)(i) through (vi) in §
1.26(d)(2) was intended to be a reference to (d)(1)(i) through
(vi). In any event, Taylor does not dispute the applicability of
§ 1.26(d)(1)(iii) to requests for access to records generally, nor
does he complain that the typographical error in the regulations
deprived him of adequate notice of the requirement that he list the

                                      6
failed to comply with additional regulations specific to the IRS's

Privacy Act compliance procedure that require a requesting party to

identify the location of the systems to be searched as well as the

business address of the official designated in the access section

of the Notice of Systems entry for the system printed in the

Privacy Act Issuances.    See 31 C.F.R. pt. 1, subpt. C app. B.

Taylor's Privacy Act requests plainly did not comply with the above

regulations because he did not list the systems that he wished to

have searched, their location, and the business address of the

systems officer provided in the Notice of Systems.4

     Taylor contends that the above regulatory requirements are

inapplicable to his request because "the documents [he requested]

are not identified in the Federal Register."   Taylor is correct in

stating that the particular documents that he has requested are not

individually listed in the Federal Register;   rather, the Federal

Register lists systems of documents that may be searched.     See,

e.g., Privacy Act of 1974:   Systems of Records, 60 Fed.Reg. 56,648

(1995).   Taylor may determine from the descriptions of records and

persons covered by the systems contained in the Federal Register



systems of records that he desired to have searched.
    4
     Taylor argues, and the IRS concedes, that search fees are not
chargeable under the Privacy Act. See 5 U.S.C. § 552a(f)(5) ("In
order to carry out the provisions of this section, each agency that
maintains a system of records shall promulgate rules ... which
shall ... establish fees to be charged, if any, to any individual
for making copies of his record, excluding the cost of any search
for and review of the record.")(emphasis added). Thus, Taylor's
refusal to pay search fees does not constitute a procedural barrier
to his Privacy Act request in the same sense that it does to his
FOIA request.

                                 7
which systems may contain the types of records that he seeks and

make his requests accordingly.                 See 1 JUSTIN D. FRANKLIN & ROBERT F.

BOUCHARD, GUIDEBOOK   TO THE   FREEDOM   OF   INFORMATION   AND   PRIVACY ACTS § 3.04[3]

(2d ed.1997) (discussing a variety of methods for locating records

available under the Privacy Act).

     Taylor also argues that his Privacy Act request was sufficient

because he provided the IRS with the transaction code, locator

number, and date of issuance when available for the documents that

he requested.     Taylor contends that this constitutes a reasonable

description     of    the      requested          documents,       and   a     reasonable

description is all that the Privacy Act requires.                            However, the

cases upon which Taylor relies for this proposition address the

description of documents required for FOIA requests rather than

Privacy Act requests.          See Marks v. United States Dep't of Justice,

578 F.2d 261 (9th Cir.1978);              Reeves v. United States, Nos. CV-S-

94-1291-DFL-PAN, CV-S-94-1292-DFL-JFM, 1994 WL 782235 (E.D.Cal.

Nov.16, 1994).5       While the regulations promulgated under the FOIA

require only a reasonable description of the requested documents,

see 26 C.F.R. § 601.702(c)(4), as indicated by the regulations

discussed above, the Privacy Act possesses much more specific

requirements for describing requested documents—requirements with

which Taylor's request did not comply.


      5
      Reeves actually involved Privacy Act requests as well, but
the court dismissed one of the plaintiffs' Privacy Act requests on
precisely the same basis as the district court in this case: the
plaintiffs failed to specify the name and location of the systems
of records that they desired to have searched. See Reeves, 1994 WL
782235, at *3.

                                              8
      In the alternative, Taylor contends that the IRS is estopped

from arguing that he failed to exhaust his administrative remedies

because (1) the IRS actually found the records he requested and (2)

the letters from the Disclosure Office never informed him that his

Privacy Act request failed to comport with regulatory requirements.

Taylor's claim lacks merit. "Equitable estoppel is a doctrine that

is rarely valid against the government."         United States v. Bloom,

112 F.3d 200, 205 (5th Cir.1997).       In order to establish estoppel

against   the   government,   a   party   must    establish   affirmative

government misconduct in addition to the four traditional elements

of estoppel, which include proof

     (1) that the party to be estopped was aware of the facts, and
     (2) intended his act or omission to be acted upon; [and] (3)
     that the party asserting estoppel did not have knowledge of
     the facts, and (4) reasonably relied on the conduct of the
     other to his substantial injury.

Id. We need not reach the issue of whether Taylor has established

the traditional elements of estoppel because he has alleged no

affirmative misconduct on the part of the IRS. He simply states

that the IRS found the records that he requested and failed to

inform him of any procedural deficiency in his Privacy Act request.

These allegations allow no inference of affirmative misconduct, and

thus provide no basis for estopping the IRS from asserting the

procedural shortcomings of Taylor's Privacy Act request.

      Taylor's failure to present a request that comported with

applicable Privacy Act regulations constituted a failure to exhaust

administrative remedies because, as a technical matter, the IRS

never denied a properly framed request for access to records.        See


                                    9
Graphics of Key West, Inc. v. United States, No. CV-N-93-718-ECR,

1996 WL 167861, at *7 (D.Nev. Feb.5, 1996) (dismissing FOIA claim

for failure to exhaust administrative remedies on basis that

plaintiffs' FOIA requests failed to meet regulatory requirements);

Kessler v. United States, 899 F.Supp. 644, 645 (D.D.C.1995) (same);

Lilienthal v. Parks, 574 F.Supp. 14, 18 (E.D.Ark.1983) (dismissing

Privacy Act claim for failure to exhaust administrative remedies on

ground that plaintiff's Privacy Act request failed to comply with

regulations regarding verification of the requester's identity);

Reith v. Internal Revenue Service, Civ. No. F 80-87, 1980 WL 1659,

at *5 (N.D.Ind. Sept.10, 1980) (dismissing plaintiff's FOIA claim

on ground that plaintiff's failure to make a proper FOIA request

constituted a failure to exhaust administrative remedies);         White

v. Loury, Civ. No. C78-144, 1978 WL 4499, at *3 (N.D.Ohio May 30,

1978) (same);    cf.    American Fed'n of Gov't Employees v. U.S. Dep't

of   Commerce,    907    F.2d   203,    209   (D.C.Cir.1990)   (rejecting

plaintiff's claim that government agency should have waived search

fees associated with its FOIA request on ground that plaintiff

failed to exhaust administrative remedies by requesting such a

waiver from the agency).        We turn next to the legal effect of

Taylor's failure to exhaust administrative remedies.6

     6
      The IRS has predicated all of its arguments in this case on
the proposition that Taylor failed to exhaust his administrative
remedies by failing to make a proper Privacy Act request;      the
district court accepted the IRS's position, and Taylor's appeal is
addressed to it. As indicated above, substantial legal authority
exists for the proposition that failure to submit a proper request
constitutes a failure to exhaust administrative remedies.
Accordingly, we have disposed of the case on this ground.


                                       10
                    B. Subject Matter Jurisdiction

     The district court concluded that Taylor's failure to exhaust

administrative remedies divested it of jurisdiction to hear his

Privacy Act claims. Whether the district court possessed subject

matter     jurisdiction   over     Taylor's      claims     against     the    IRS

constitutes a question of law.           See In re Grand Jury Proceedings,

115 F.3d 1240, 1243 (5th Cir.1997).              Accordingly, we review the

district court's dismissal of Taylor's claims for want of subject

matter jurisdiction de novo.        See id.

         Contrary to the district court's conclusion, exhaustion of

administrative     remedies      under     the    Privacy    Act   is    not     a

jurisdictional prerequisite.         Whenever the Congress statutorily

mandates that a claimant exhaust administrative remedies, the

exhaustion requirement is jurisdictional because it is tantamount


          However, the case arguably need not be regarded as
     presenting a question of exhaustion at all. The Privacy Act
     provides federal district courts with jurisdiction to "enjoin
     the agency from withholding the records and order the
production to the complainant of any agency records improperly
withheld from him." 5 U.S.C. §552a(g)(3)(A) (emphasis added).
Section 552a(g)(3)(A) indicates that the administrative procedure
with which Taylor failed to comply—submission of a properly framed
request—is a necessary element of Taylor's claim for injunctive
relief.

          Taylor's requests, which are attached as exhibits to his
     complaint, manifestly indicate that he never made a proper
     Privacy Act request because his requests do not specify the
     name, location, and business address of the officer
     responsible for disclosures of the systems, subsystems, and
     groups of records that he desired to have searched as required
     by applicable regulations.      Thus, the face of Taylor's
     complaint indicates that he has failed to state a claim upon
     which relief can be granted. Under this theory of the case,
     to the extent that Taylor never presented the IRS with a
     proper Privacy Act request, the IRS never improperly withheld
     records from him.

                                     11
to a legislative investiture of exclusive original jurisdiction in

the agency.     See, e.g., Meliezer v. Resolution Trust Co., 952 F.2d

879, 882 (5th Cir.1992) (observing that Congress's power to vest an

agency   with   exclusive      original      jurisdiction   indicates   that    a

statutory exhaustion requirement is jurisdictional);               Townsend v.

United States Dep't of Justice Immigration & Naturalization Serv.,

799 F.2d 179, 181 (5th Cir.1986) ("When exhaustion is statutorily

mandated, the requirement is jurisdictional.").

     However,     in    the   absence     of   a   statutory   requirement     of

exhaustion of administrative remedies, the jurisprudential doctrine

of exhaustion controls.         See McKart v. United States, 395 U.S. 185,

193-94, 89 S.Ct. 1657, 1662, 23 L.Ed.2d 194 (1969) (discussing

"judicial application of the exhaustion doctrine in cases where the

statutory requirement of exclusivity [of an agency's jurisdiction]

is not so explicit").         The jurisprudential exhaustion doctrine is

not jurisdictional in nature.           See Information Resources, Inc. v.

United States, 950 F.2d 1122, 1126 (5th Cir.1992) (observing that

courts have greater discretion in applying the judicially created

exhaustion    doctrine    than    the   statutory     exhaustion   requirement

because the latter is jurisdictional);             Central States S.E. & S.W.

Areas Pension Fund v. T.I.M.E.-DC, Inc., 826 F.2d 320, 326 (5th

Cir.1987)     (noting     the     distinction       between    exhaustion      of

administrative remedies as "a statutorily mandated jurisdictional

prerequisite" and "the "prudential,' judicial doctrine requiring

such exhaustion"); Ainsworth Aristocrat Int'l Pty. Ltd. v. Tourism

Co., 818 F.2d 1034, 1039 & n. 26 (1st Cir.1987) (observing that


                                        12
"the    requirement   that   a   plaintiff   exhaust   its   administrative

remedies is not a strict jurisdictional requirement" unless "the

plaintiff's cause of action is provided by a statute that also

establishes a scheme of administrative remedies and requires that

the    plaintiff   exhaust   these   remedies   before   seeking    judicial

relief"); I.A.M. Nat'l Pension Fund Benefit Plan C v. Stockton TRI

Indus., 727 F.2d 1204, 1208 (D.C.Cir.1984) ("Only when Congress

states in clear, unequivocal terms that the judiciary is barred

from hearing an action until the administrative agency has come to

a decision ... has the Supreme Court held that exhaustion is a

jurisdictional prerequisite." (footnote omitted));               Holloway v.

Gunnell, 685 F.2d 150, 152 n. 2 (5th Cir.1982) (concluding that

exhaustion of administrative remedies in a Bivens-type action was

not a jurisdictional prerequisite, but rather a defense subject to

waiver like any other).

       The Privacy Act contains no express statutory requirement of

exhaustion    of   administrative     remedies.        Section    552a(d)(1)

establishes a duty for federal agencies to provide requesting

parties with access to records:

       (d) Access to records.—Each agency that maintains a system of
       records shall—

            (1) upon request by any individual to gain access to his
       record or to any information pertaining to him which is
       contained in the system, permit him and upon his request, a
       person of his own choosing to accompany him, to review the
       record and have a copy made of all or any portion thereof in
       a form comprehensible to him, except that the agency may
       require the individual to furnish a written statement
       authorizing discussion of that individual's record in the
       accompanying person's presence[.]

5 U.S.C. § 552a(d)(1).       Section 552a(g)(1) of the Act, which vests

                                     13
federal     district     courts     with        jurisdiction     over    claims    for

violations    of   the   Privacy     Act,       provides   in    relevant   part    as

follows:

     (g)(1) Civil remedies—Whenever any agency

            ...

          (B) refuses to comply with an individual request under
     subsection (d)(1) of this section[,]

            ...

     the individual may bring a civil action against the agency,
     and the district courts of the United States shall have
     jurisdiction in the matters under the provisions of this
     subsection.

Id. § 552a(g)(1).        Section 552a(g)(3)(A) goes on to provide as

follows:

     (3)(A) In any suit brought under the provisions of subsection
     (g)(1)(B) of this section, the court may enjoin the agency
     from withholding the records and order the production to the
     complainant of any agency records improperly withheld from
     him.

Id. § 552a(g)(3)(A). The language in the above provisions does not

expressly require exhaustion of particular administrative remedies,

and more specifically does not require a requesting party to

fashion the request in any particular way.                   It plainly does not

constitute the "clear, unequivocal" manifestation of Congressional

intent necessary to render exhaustion of administrative remedies a

jurisdictional prerequisite.              I.A.M. Nat'l Pension Fund Benefit

Plan C, 727 F.2d at 1208;           cf.    Hedley v. United States, 594 F.2d

1043, 1044 (5th Cir.1979) (observing that the FOIA does "not

expressly    require     that   a   claimant       exhaust      his   administrative

remedies prior to requesting judicial relief").                         We therefore


                                           14
conclude that Taylor's failure to exhaust administrative remedies

did not constitute a jurisdictional bar to assertion of his claim

in federal district court.       However, our inquiry does not end here

because   we   conclude   that   application    of   the   jurisprudential

exhaustion doctrine in this case indicates that Taylor has failed

to state a claim upon which relief can be granted.

                     C. Failure to State a Claim

      The jurisprudential exhaustion doctrine is a "long settled

rule of judicial administration [which mandates] that no one is

entitled to judicial relief for a supposed or threatened injury

until the prescribed administrative remedy has been exhausted."

Myers v. Bethlehem Shipbuilding Corp., 303 U.S. 41, 50-51, 58 S.Ct.

459, 463-64, 82 L.Ed. 638 (1938).         The doctrine serves

     (1) to avoid premature interruption of the administrative
     process; (2) to let the agency develop the necessary factual
     background upon which decisions should be based;      (3) to
     permit the agency to exercise its discretion or apply its
     expertise;     (4)   to  improve   the   efficiency  of the
     administrative process;    (5) to conserve scarce judicial
     resources, since the complaining party may be successful in
     vindicating rights in the administrative process and the
     courts may never have to intervene; (6) to give the agency a
     chance to discover and correct its own errors; and (7) to
     avoid the possibility that "frequent and deliberate flouting
     of administrative processes could weaken the effectiveness of
     an agency by encouraging people to ignore its procedures."

Patsy v. Florida Int'l Univ., 634 F.2d 900, 903 (5th Cir. Jan.1981)

(en banc) (quoting McKart, 395 U.S. at 193-95, 89 S.Ct. at 1662-

63), rev'd and remanded on other grounds sub nom., Patsy v. Board

of Regents, 457 U.S. 496, 102 S.Ct. 2557, 73 L.Ed.2d 172 (1982).

      While courts have discretion in applying the jurisprudential

exhaustion requirement, see Information Resources, Inc., 950 F.2d


                                     15
at 1126, the exercise of that discretion is circumscribed in that

a   court    should      only   excuse    a        claimant's    failure       to   exhaust

administrative        remedies    in     extraordinary          circumstances.           See

Central States S.E. & S.W. Areas Pension Fund, 826 F.2d at 329.

Traditional circumstances in which courts have excused a claimant's

failure to exhaust administrative remedies include situations in

which (1) the unexhausted administrative remedy would be plainly

inadequate, (2) the claimant has made a constitutional challenge

that would remain standing after exhaustion of the administrative

remedy,      (3)   the     adequacy      of        the   administrative        remedy     is

essentially coextensive with the merits of the claim (e.g., the

claimant     contends      that   the    administrative              process   itself    is

unlawful), and (4) exhaustion of administrative remedies would be

futile because the administrative agency will clearly reject the

claim.      See Patsy, 634 F.2d at 903-04.

      None    of   the    traditional         exceptions        to    the   general     rule

requiring exhaustion of administrative remedies applies in this

case.    First, the unexhausted administrative remedy—the making of

a Privacy Act request that comports with regulatory requirements—is

not plainly inadequate.           To the contrary, the making of such a

request would entitle Taylor to receipt of the documents that he

has requested to the extent that they fall within the Privacy Act's

disclosure requirements. Second, Taylor has made no constitutional

challenge.     Third, Taylor has not challenged the lawfulness of the

Privacy Act regulations with which his request failed to comply.

Fourth, Taylor has not demonstrated that submission of a proper


                                              16
request would be futile because he has offered no basis upon which

to conclude that the IRS would deny a properly formulated request.

In   sum,   we   cannot   say   that   this   case   presents   exceptional

circumstances that warrant excepting Taylor from the general rule

that he must exhaust the administrative remedies available to him

before seeking judicial relief.

       This is not to say that we do not sympathize with Taylor's

position.    This lawsuit would likely never have occurred had the

IRS simply informed Taylor that it could not process his request

under the Privacy Act because his request failed to state the name,

location, and address of the officer in charge of the systems,

subsystems, or groups of records that he desired to have searched.7

We also recognize that submission of a request including this

information is a largely empty gesture in light of the IRS's

admission in its brief that it has already "searched for and found

       7
       It appears that the IRS may have had an obligation under
applicable regulations to inform Taylor that his Privacy Act
request did not conform to the IRS's regulatory requirements.
Section 1.26(g)(4) of Title 31 of the Code of Federal Regulations
states in part as follows:

            When it is determined that the request for ... access to
            records will be denied (whether in whole or in part or
            subject to conditions or exceptions), the person making
            the request shall be so notified by mail in accordance
            with paragraph (g)(1) of this section. The letter of
            notification shall ... contain a statement of the reasons
            for not granting the request as made[.]

      31 C.F.R. § 1.26(g)(4).     However, because Taylor does not
      argue that the IRS has failed to comply with § 1.26(g)(4), we
      express no opinion as to the effect of this regulation on
      suits in which an agency justifies its denial of a Privacy Act
      request during judicial review on grounds different than those
      communicated to the requesting party at the time of the
      denial.

                                       17
the requested documents."      Nonetheless, as Justice Holmes once

observed, "Men must turn square corners when they deal with the

Government."    Rock Island, A. & L.R. Co. v. United States, 254 U.S.

141, 143, 41 S.Ct. 55, 56, 65 L.Ed. 188 (1920).         The exhaustion

doctrine dictates that Taylor's claims under the Privacy Act must

be dismissed for failure to state a claim upon which relief can be

granted.

     Taylor's appropriate remedy in this case is submission of a

Privacy Act request that complies with the regulatory requirements

discussed in Part II.A, supra.       He is, of course, free to file

another complaint if the IRS refuses to comply with a properly

framed request.     To that extent, the district court should have

dismissed his Privacy Act claims pursuant to Rule 12(b)(6) without

prejudice.8    See Seniority Research Group v. Chrysler Motor Corp.,

976 F.2d 1185, 1189 (8th Cir.1992) ("The normal consequence of a

holding that a plaintiff has failed to exhaust intra-union remedies

is a dismissal without prejudice.         The plaintiff, once these

remedies are exhausted, if complete relief has not been obtained,

can return to court.").

                           III. CONCLUSION


     8
      Rule 12(b)(6) forms a proper basis for dismissal for failure
to exhaust administrative remedies. See 5A CHARLES ALAN WRIGHT & ARTHUR
R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1360, at 433 (2d ed. 1990)
("Rule 12(b)(6) also has been used to make a motion to dismiss
because of a plaintiff's failure to exhaust administrative remedies
...." (footnote omitted)). Such a motion may be without prejudice.
See 2 JAMES WM. MOORE ET AL., MOORE'S FEDERAL PRACTICE § 12.34[6][a] (3d
ed. 1997) ("A dismissal for failure to state a claim ... [is]
presumed to be with prejudice unless the order explicitly states
otherwise ...." (emphasis added)).

                                  18
     For the foregoing reasons, we AFFIRM the district court's

dismissal   of   Taylor's   Privacy    Act   claims,   but   REMAND   with

instructions that the district court modify its judgment so as to

dismiss these claims without prejudice.




                                  19